Appeal by the defendant from a judgment of the Supreme Court, Kings County (Wade, J.), rendered March 6, 1995, convicting him of robbery in the second degree (two counts) and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that, in the course of forcibly stealing property, the defendant caused the complainant "physical injury” (see, Penal Law § 160.10 [2] [a]; § 10.00 [9]; People v Greene, 70 NY2d 860; People v Rivera, 183 AD2d 792; People v Daniels, 159 AD2d 631; People v Brooks, 155 AD2d 680). More*388over, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions lack merit. Ritter, J. P., Pizzuto, Altman and Krausman, JJ., concur.